Citation Nr: 1806669	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass grafting (coronary artery disease).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

This appeal was denied by the Board in a December 2016 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In October 2017 the Court granted a Joint Motion for Remand (Joint Motion) to Vacate the December 2016 Board decision.  The Joint Motion was based on the parties' agreement that VA failed to fulfill its duty to assist the Veteran develop evidence in support of his claim.  Specifically, VA failed to attempt to obtain records of private medical treatment for his heart condition, even though VA was on notice that the Veteran received private treatment for this condition.  The Court ordered VA to provide authorization and release forms to the Veteran, and if the Veteran fails to return the completed and signed forms to VA, to notify the Veteran under § 3.159(e)(2) that he should obtain his  private medical records and submit them to VA.  This has not yet been accomplished. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a release for relevant records of treatment of his service-connected coronary artery disease from any private medical provider, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  

If the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2017).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

If the Veteran fails to return the completed and signed forms to VA, notify him under 38 C.F.R § 3.159(e)(2) (2017) that he should obtain his  private medical records and submit them to VA. 

2.  Readjudicate the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

